                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RONALD SOUTNER & JANELLE                  :
SOUTNER,                                  :
         Plaintiffs                       :           No. 1:17-cv-02178
                                          :
             v.                           :           (Judge Kane)
                                          :
COVIDIEN, LP,                             :
           Defendant                      :

                                       ORDER

      AND NOW, on this 13th day of August 2019, upon consideration of Defendant’s motion

to dismiss (Doc. No. 25), IT IS ORDERED THAT Defendant’s motion to dismiss (Doc. No.

25) is GRANTED. IT IS FURTHER ORDERED THAT Plaintiff’s second amended

complaint (Doc. No. 24) is DISMISSED WITH PREJUDICE, and Defendant’s request for oral

argument (Doc. No. 38) is DENIED AS MOOT. The Clerk is directed to CLOSE this case.



                                                      s/ Yvette Kane
                                                      Yvette Kane, District Judge
                                                      United States District Court
                                                      Middle District of Pennsylvania
